Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 03/01/2022 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 03/01/2022 has been considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/008,781, filed on 09/01/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7-12, and 14-20 of U.S. Patent No. 11/265,246 (Application 17/008,781). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application anticipates the scope of the instant application. 
Claim 1 of the instant application recites a process for  “inserting a first value for capability in a first message”, “to automatically exchange capability values”, “wherein first capability value indicates device requires a default route to reach device as a next hop”, “receiving a second value  for the capability”, “the second value indicating the device will only receive the default route from the device”, and “storing default route in table”.  Claims 8 and 15 recite similar features.  
The reference application provides for similar features and additionally provides for “when the default route is received…storing” in claim 1 and 8. 
Further, dependent claims 2-5, 7, 9-12, 14, 16-20 of the instant application overlap in scope with dependent claims 2-5, 7, 9-12, 14, 16-20 of the conflicting patent (e.g.  default is used when no other specific routes match, first and second message are sent during session establishment, receive default route based on receiving first value, configure device with capability of first value). 
Due to the instant applications scope being broader and generic to the scope of the narrower reference application the reference application would anticipate the scope of the instant application. A later patent to the instant application would, necessarily, extend the right to exclude granted by the reference application.
Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6 and 13 of U.S. Patent No. 11/265,246 (Application 17/008,781). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications recites claims that are obvious variants of the recited claims of the reference patent.  Claims 6 and 13 of the instant application “send the message to the multiple access devices” dependent on claim 5 and 12 “configuring gateway device with the capability of the first value.  Although, the reference application doesn’t recite dependence on first “configuring gateway device with the capability of the first value” in claims 6 and 13, the specification discloses “sending the message to the multiple access devices” to occur only after gateway device is configured with capability of first value (see paras.52, wherein automatic discovery of neighbors occurs after configuring of capability value).
Therefore, the rejection is provided to prevent the unjustified or improper timewise extension of the right to exclude granted by the conflicting patent.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to capability and session establishment.
US 20060209851 – Scudder, BGP session is negotiated with host and peer devices, including capability messaging.
US 20060198322– Hares, BGP sender sends optional capability parameters with prefixes.
US 10594592– Wang, BGP speaker advertises to peers routes that it will use.
US 20100265956– Li, notification based on withdrawing out of routes.
US 20130128888– Zhang, peer takes charge of routing and sends router information.
US 20110058545– Eriksson, policy routing in a communications network.
US 20210136854– Kuge, session management.
US 20200396153 – Campora, determining routing cost based on capabilities.
US 20140213191 – Courtice, determining path metrics for optimal routing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458